     Case 3:19-cv-01882-LAB-MSB Document 6 Filed 04/15/20 PageID.49 Page 1 of 2



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    NISMEL M. FUNES SUAZO                    Case No.: 19cv1882-LAB (MSB)
12                               Petitioner,
                                               ORDER OF DISMISSAL
13    v.
14    KEVIN K. MCALEENAN, Acting
      Secretary of U.S. D.H.S. and
15
      Commissioner of U.S. D.H.S., et
16    al.
17                           Respondents.
18
19         The Court ordered Petitioner to show cause no later than April 13, 2020 why
20   this action should not be dismissed for failure to prosecute, for failure to obey the
21   Court’s orders, and for lack of jurisdiction. (See Docket no. 5.) Petitioner, who is
22   represented by counsel, has not filed anything.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                               1
                                                                                  19cv1882
     Case 3:19-cv-01882-LAB-MSB Document 6 Filed 04/15/20 PageID.50 Page 2 of 2



1         This action is therefore DISMISSED. Because jurisdiction is lacking, see
2    Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994), dismissal is
3    without prejudice but without leave to amend.
4         IT IS SO ORDERED.
5    Dated: April 15, 2020
6
7                                          Honorable Larry Alan Burns
                                           Chief United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                                19cv1882
